DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The office action sent 8-25-21 has been vacated in favor of the following office action to address misinterpretation/miswording in the discussion of CH1, CH2, and CH3 domains. Item A) under enablement has been re-worded, item B) has been deleted, and item C) remains the same (and has become item B)). 
Claims 3-48, 58 have been canceled. Claims 66, 67 have been added.  Claims 1, 2, 49-57, 59-67 are pending and under consideration. 
Applicant's arguments filed 2-22-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Interpretation
In Figure 1A, each human IgG1, IgG2, IgG3, and IgG4 gene (represented by open boxes or arrows) inherently must contain a CH1, hinge, CH2, CH3 domains as required in claim 1. This is supported on pg 35, para 135, 136, 139, 140. 
Claim Objection
The mouse of claim 1 does not have a disease symptom or model disease; therefore, “measuring the ability of an IgG1 to reduce or eliminate one or more disease symptoms in a mouse model” does not make sense. More importantly, the mouse described by applicants simply expresses a humanized IgG1; it does not have disease symptoms or model a disease in humans. 
Pg 19, para 53, teaches: “Having a molecule that can specifically bind a drug is extremely useful for research and diagnostic purposes. The creation of mice with mouse variables and human constants (e.g., mouse locus 8 in Figure lA) provides an improved method for generating anti-drug antibodies when the drug is a human monoclonal antibody. Any MAHA response generated by injecting the mice with a human antibody will be directed to the variable regions of the antibody. This eliminates the background response against the constant region of the antibody and makes generating drug specific antibodies more efficient.”
Claim 1 can be written more clearly as ---A method of screening a human immunoglobulin G1 (IgG1) antibody, the method comprising: 
a) administering an IgG1 antibody to a mouse whose genome comprises a replacement of an endogenous nucleic acid sequence encoding immunoglobulin gamma 2a (IgG2a) heavy chain constant domain 1 (CH1), hinge (H), heavy chain constant domain 2 (CH2), and heavy chain constant domain 3 (CH3) with nucleic acids encoding human IgG CH1, H, CH2, and CH3, wherein the mouse functionally expresses humanized IgG[[2a]] antibodies comprising human CH1, H, CH2, and CH3, wherein the mouse has decreased mouse-anti-human-antibody response to the human IgG1 antibody as compared to a wild-type mouse [para 52 & 53]; and
b) measuring the ____ (?pharmacokinetics, pharmacodynamics, dosing, or therapeutic effect of the human IgG1 antibody?)---.  

OR 

---A method of using a mouse that functionally expresses humanized IgG to screen human immunoglobulin G1 (IgG1), the method comprising: 
a) administering an IgG1 antibody to a mouse whose genome comprises a replacement of an endogenous nucleic acid sequence encoding immunoglobulin gamma 2a (IgG2a) heavy chain constant domain 1 (CH1), hinge (H), heavy chain constant domain 2 (CH2), and heavy chain constant domain 3 (CH3) with nucleic acids encoding human IgG CH1, H, CH2, and CH3, wherein the mouse functionally expresses humanized IgG[[2a]] antibodies comprising human CH1, H, CH2, and CH3, wherein the mouse has decreased mouse-anti-human-antibody response to the human IgG1 antibody as compared to a wild-type mouse [para 52 & 53]; and 
b) measuring the ____ (? safety (pg 8, line 6), Fc receptor mediated response, i.e. antibody-dependent cell-mediated cytotoxicity, (pg 8, line 8-12)pharmacokinetics, pharmacodynamics, dosing of the human IgG1 antibody?)---.  
These suggestions are not to be construed as allowable. Support for each new phrase and concept must be pointed to specifically by page and paragraph number. Where support is implicit, a reasoned explanation must be provided. 
Please do not just use paragraph numbers to reference the 199 page disclosure. 

Claim 2 can be written more clearly as ---The method of claim 1, wherein the genome of mouse further comprises a replacement of a nucleic acid sequence encoding an endogenous IgG2a transmembrane (TM) domain and an IgG2a cytoplasmic (CYT) domain with a nucleic acid sequence encoding human IgG1 TM and CYT domains---. 
49. The method of claim 1, wherein the genome of the mouse comprises endogenous immunoglobulin heavy chain variable (VH), heavy chain diversity (DH), and heavy chain joining (JH) gene segments operably linked to the nucleic acids encoding human IgG CH1, H, CH2, and CH3. 
50. The method of claim 49, wherein the mouse functionally expresses humanized IgG[[2a]] antibodies comprising an endogenous VH domain and human CH1, H, CH2, and CH3
51. see claim 49, but it doesn’t further limit claim 1 which requires the mouse produces “humanized”, (i.e. mouse+human) antibody. Claim 51 is limited to a mouse that produces an entirely human antibody. 
52. see claim 50 but it doesn’t further limit claim 1 which requires the mouse produces “humanized”, (i.e. mouse+human) antibody. Claim 51 is limited to a mouse that produces an entirely human antibody. 
54. Needs “replacement” language – look to allowed patents.
55. Needs “replacement” language – look to allowed patents.
56. See claim 1.
57. see claim 2
59. see claim 49
60. see claim 50
61. see claim 49, but it doesn’t further limit claim 56 which requires the mouse produces “humanized”, (i.e. mouse+human) antibody. Claim 61 is limited to a mouse that produces an entirely human antibody. 
62. see claim 50 but it doesn’t further limit claim 56 which requires the mouse produces “humanized”, (i.e. mouse+human) antibody. Claim 61 is limited to a mouse that produces an entirely human antibody. 
64. see allowed claims for κ light chain replacements
65. see allowed claims for κ light chain replacements

Claim Rejections - 35 USC § 112
Enablement
Claims 1, 2, 49-57, 59-65 remain and claims 66 and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises a replacement of a nucleic acid sequence encoding endogenous immunoglobulin gamma 2a (IgG2a) heavy chain constant 1 (CH1), hinge (H), heavy chain constant 2 (CH2), and heavy chain constant 3 (CH3) domains with a nucleic acid sequence encoding human IgG1 CH1, H, CH2, and CH3 domains, wherein the mouse functionally expresses humanized IgG antibodies comprising the human IgG1 CH1, H, CH2, and CH3 domains, wherein the mouse has decreased mouse-anti-human-antibody response to the human IgG1 antibody as compared to a wild-type mouse [para 52 & 53]; 
administering a human IgG1 to the mouse, and 
measuring the safety of the human IgG1 antibody in the mouse (pg 8, line 6), measuring the antibody-dependent cell-mediated cytotoxicity response in the mouse against the human IgG1 antibody (pg 8, line 8-12), assessing the dosing of the human IgG1 antibody (pg 8, lines 14-15), testing pharmacokinetic (pg 7, para 21; pg 8, para 22) or pharmacodynamic properties of the human IgG1 antibody in the mouse (pg 2, para 6; pg 16, para 50). 
 does not reasonably provide enablement for 
A) making or using a mouse that functionally expresses humanized IgG antibodies (claims 1 & 56) or humanized IgM, IgD, IgG3, and IgG1 antibodies (claim 66) that is a “model” or has “disease symptoms”, or measuring the ability of a human antibody to “reduce or eliminate one or more disease symptoms” in the mouse (claims 1, 56, 66); 
F) making/using a mouse whose genome has human Ig Cμ, Cδ, Cγ3, or Cγ1 gene as broadly encompassed by claim 66 other than a mouse whose genome comprises 
a replacement of an endogenous immunoglobulin mu (IgM) heavy chain constant (CH) gene, an endogenous immunoglobulin delta (IgD) CH gene, an endogenous immunoglobulin gamma 3 (IgG3) CH gene, an endogenous immunoglobulin gamma 1 (IgG1) CH gene, an endogenous immunoglobulin gamma 2b (IgG2b) CH gene, an endogenous immunoglobulin gamma 2a (IgG2a) CH gene, an endogenous immunoglobulin epsilon (IgE) CH gene, and an endogenous immunoglobulin alpha (IgA) CH gene 
with 
a nucleic acid sequence encoding human IgM CH gene, 
a nucleic acid sequence encoding human IgD CH gene
a nucleic acid sequence encoding human IgG3 CH gene, and 
a nucleic acid sequence encoding human immunoglobulin gamma 4 (IgG4) CH gene (Fig. 1A #5-8). 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
A) The specification does not making or using a mouse with a humanized IgG gene that is a “model” of disease or has “one or more disease symptoms” or to use the mouse to measure “the ability of the human [IgG1, IgG4] antibody to reduce or eliminate one or more disease symptoms in the mouse” as required in claims 1, 56, 66, but the specification does enable making a mouse that has decreased mouse-anti-human-antibody response to the human [IgG1, IgG4] antibody as compared to a wild-type mouse [para 52 & 53], and
measuring the safety of the human IgG1 antibody in the mouse (pg 8, line 6), measuring the antibody-dependent cell-mediated cytotoxicity response in the mouse against the human IgG1 antibody (pg 8, line 8-12), assessing the dosing of the human IgG1 antibody (pg 8, lines 14-15), testing pharmacokinetic (pg 7, para 21; pg 8, para 22) or pharmacodynamic properties of the human IgG1 antibody in the mouse (pg 2, para 6; pg 16, para 50). 
Claim 1 is drawn to a method of measuring the ability of a human immunoglobulin G1 (IgG1) antibody to reduce or eliminate one or more disease symptoms in a mouse model, the method comprising: 
a) administering the human IgG1 antibody to the mouse, wherein the mouse comprises in its genome a replacement of an endogenous nucleic acid sequence encoding endogenous immunoglobulin G2a (IgG2a) constant domain 1 (CH1), hinge (H), constant domain 2 (CH2), and constant domain 3 (CH3) with a nucleic acid sequence encoding human IgG CH1, H, CH2, and CH3, wherein the mouse functionally expresses humanized IgG antibodies comprising the human IgG CH1, H, CH2, and CH3; 
b) measuring the ability of the human IgG1 antibody to reduce or eliminate one or more disease symptoms in the mouse. 
Pg 8, lines 1-10; pg 113, para 536; Example 2, pg 183, para 1082, et al. contemplate using the mouse to measure the therapeutic efficacy of an “administered therapeutic protein [ ] to reduce or eliminate one or more disease symptoms in the animal model”. The claim does not require the mouse has any disease that need therapy; the specification does not teach how to use the mouse that expresses a humanized heavy chain IgG in claim 1 with an otherwise wild-type phenotype to screen compounds capable of treating disease. Likewise, the specification does not teach the mouse that expresses a humanized heavy chain IgG has any disease symptoms as claimed. Specifically, pg 183, Example 2, teaches the mouse made in Example 1 circumvents the Mouse Anti-Human Antibody (MAHA) response of mice against human antibodies; however, Example 1 discusses numerous mice. Example 2 does not teach humanizing only the mouse heavy chain constant region as broadly encompassed by claim 1 circumvents the MAHA response. Claim 49 requires humanizing the heavy chain V genes; however, it is unclear whether this is adequate to circumvent the MAHA response. Most importantly, the mouse of claim 49 still has no disease, so it is unclear how to use the mouse to screen for human [IgG1, IgG4] antibodies capable of treating disease symptoms. Example 2 is limited to pharmacokinetic and dosing studies. Example 6, pg 198, mentions testing efficacy of human therapeutic antibodies without disclosing the mice have any disease. Regarding pharmacokinetic studies, claim 53 requires measuring the immune response generated by the IgG1 antibody. Pg 8, para 22, describes using the mouse to test plasma concentration versus time (AUC), clearance rate (CL), mean residence time, agent half-life, and volume of distribution at stead state (Vss); however, this is not encompassed by claims 1, 56, 66 as written because they are limited to evaluating the ability of a human [IgG1, IgG4] antibody to treat disease symptoms. 
Given the lack of guidance in the specification, it would have required those of skill undue experimentation to make/use a mouse with a humanized IgG gene that is a “model” of disease or has “one or more disease symptoms” or to use the mouse to measure “the ability of the human [IgG1, IgG4] antibody to reduce or eliminate one or more disease symptoms in the mouse” as required in claims 1, 56, 66, but 
the specification does enable making a mouse that has decreased mouse-anti-human-antibody response to the human [IgG1, IgG4] antibody as compared to a wild-type mouse [para 52 & 53], and
measuring the safety of the human IgG1 antibody in the mouse (pg 8, line 6), measuring the antibody-dependent cell-mediated cytotoxicity response in the mouse against the human IgG1 antibody (pg 8, line 8-12), assessing the dosing of the human IgG1 antibody (pg 8, lines 14-15), testing pharmacokinetic (pg 7, para 21; pg 8, para 22) or pharmacodynamic properties of the human IgG1 antibody in the mouse (pg 2, para 6; pg 16, para 50).
B) The specification does not enable making/using a mouse that functionally expresses a humanized IgG antibody “wherein the genome of the mouse further comprises a human VH gene segment, a human DH gene segment, and a human JH gene segment operably linked to the nucleic acid sequence encoding human IgG1 CH1, H, CH2, and Ch3” as broadly encompassed by claims 49 and 50 other than a mouse whose genome comprises all endogenous heavy chain variable (VH), heavy chain diversity (DH), and heavy chain joining (JH) gene segments operably linked to the nucleic acid sequence encoding human IgG1 CH1, H, CH2, and Ch3. The specification does not teach using one or a plurality of endogenous VH, DH, and JH gene segments other than all endogenous VH, DH, and JH gene segments. The specification does not correlate using all endogenous VH, DH, and JH gene segments to using only some endogenous VH, DH, and JH gene segments as encompassed by claims 49 and 50. Given the lack of guidance in the specification it would have required those of skill undue experimentation to determine how to make/use a mouse with one or a plurality of endogenous VH, DH, and JH gene segments as broadly encompassed by claims 49 and 50 other than all endogenous VH, DH, and JH gene segments. 
C) The specification does not enable making/using mice that functionally expresses a humanized IgG antibody “wherein the genome of the mouse further comprises a human VH gene segment, a human DH gene segment, and a human JH gene segment operably linked to the nucleic acid sequence encoding human IgG1 CH1, H, CH2, and Ch3 as broadly encompassed by claim 51 and 52 other than a transgenic mouse that functionally expresses a fully human IgG1 antibody in which all endogenous heavy chain variable (VH) gene segments have been replaced with a plurality of unrearranged human VH gene segments, all endogenous DH gene segments have been replaced with a complete repertoire of human DH gene segments, and all endogenous JH gene segments have been replaced with a complete repertoire of human JH gene segments, wherein the plurality of unrearranged human VH gene segments, the complete repertoire of human DH gene segments, and the complete repertoire of human JH gene segments are operably linked to each other and to the nucleic acid sequence encoding human IgG1 CH1, H, CH2, and Ch3.
Claim 51 requires the genome contains human VH, DH, and JH gene segments operably linked to “the endogenous Ig heavy chain constant region”; however, “the endogenous Ig heavy chain constant region” has been replaced. Therefore, the claim does not make sense (see 112/2nd). The specification is limited to human VH, DH, and JH gene segments operably linked to the human IgG1 CH gene. At minimum, the human VH, DH, JH gene segments must replace endogenous VH, DH, and JH gene segments and be operably linked to each other and the human CH gene in claim 1. The mouse should functionally express a [fully] human IgG1 comprising a human VH domain and IgG1 CH1, H, CH2, and CH3 domains. Given the teachings in the specification taken with the breadth of the claim and the limited examples, it would have required those of skill undue experimentation to make/use a rodent with the structures in claim 51 and 52. 
D) The specification does not enable making/using a transgenic mouse that also has an Igκ locus with human VK, JK, and CK gene segments as required in claim 54 other than those with a replacement of endogenous gene segments with the human gene segments. The specification does not teach the target sequence or vector required to target the IgK locus as required in claims 54 and 55, specifically when replacing endogenous variable, joining and constant gene segments with human VK, JK, CK gene segments. The art at the time of filing is limited to a mouse with a replacement of endogenous VK, JK, and CK gene segments with human VK, JK, and CK gene segments operably linked to an endogenous CK gene. The specification does not enable an immunoglobulin κ or lambda chain locus being anywhere but an endogenous κ chain locus. If applicants are attempting to incorporate another invention that was known in the art into these claims, a double patenting rejection may be required.
E) The specification does not enable making/using a transgenic mouse of claim 1 that also has an Igλ locus with human Vλ, Jλ, and Cλ gene segments as required in claim 55 other than those with a replacement of an endogenous gene segment with the human gene segments. The specification does not teach the target sequence or vector required to target the Igλ locus as required in claim 55, specifically when replacing endogenous variable, joining and constant gene segments with human Vλ, Jλ, and Cλ gene segments. The art at the time of filing is limited to a mouse with a replacement of endogenous Vλ, Jλ, and Cλ gene segments with human Vλ, Jλ, and Cλ gene segments operably linked to an endogenous CK gene. The specification does not enable an immunoglobulin λ chain locus being anywhere but an endogenous λ chain locus. If applicants are attempting to incorporate another invention that was known in the art into these claims, a double patenting rejection may be required.
F) Claims 56-65 are rejected for reasons cited above as they apply to making/using a mouse to screen human IgG4 antibodies. 
G) The specification does not enable making/using a mouse whose genome has human Ig Cμ, Cδ, Cγ3, or Cγ1 gene as broadly encompassed by claim 66 other than a mouse whose genome comprises 
a replacement of an endogenous immunoglobulin mu (IgM) heavy chain constant (CH) gene, an endogenous immunoglobulin delta (IgD) CH gene, an endogenous immunoglobulin gamma 3 (IgG3) CH gene, an endogenous immunoglobulin gamma 1 (IgG1) CH gene, an endogenous immunoglobulin gamma 2b (IgG2b) CH gene, an endogenous immunoglobulin gamma 2a (IgG2a) CH gene, an endogenous immunoglobulin epsilon (IgE) CH gene, and an endogenous immunoglobulin alpha (IgA) CH gene 
with 
a nucleic acid sequence encoding human IgM CH gene, 
a nucleic acid sequence encoding human IgD CH gene
a nucleic acid sequence encoding human IgG3 CH gene, and 
a nucleic acid sequence encoding human immunoglobulin gamma 4 (IgG4) CH gene (Fig. 1A #5-8). 
Claim 66 encompasses inserting human Cμ, Cδ, Cγ3, or Cγ1 genes anywhere in any endogenous Ig heavy chain constant coding region; claim 66 does not require replacing the endogenous Ig heavy chain constant coding region. However, Fig. 1A is limited to the replacements recited above. The specification and the art at the time of filing do not correlate replacing the genes with inserting them into any endogenous Ig CH genes. The specification does not correlate putting a human IgM CH gene in anything other than a mouse IgM CH gene, putting a human IgD CH gene in anything other than a mouse IgD CH gene, putting a human IgG3 CH gene in anything other than a mouse IgG3 CH gene, or putting a human IgG4 CH gene in anything other than a mouse IgG1 CH gene. It would have required those of skill undue experimentation to make/use a mouse with a human Ig Cμ, Cδ, Cγ3, or Cγ1 gene within any “endogenous immunoglobulin heavy chain constant region” as broadly encompassed by claim 7 other than those set forth above.
Response to arguments
Applicants argue the amendment overcomes the rejections. It does not for reasons set forth above. 
Written Description
Claims 1, 2, 49-57, 59-65 remain and claims 66 and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A) The specification lacks written description for using any mouse with a humanized IgG gene that is a “model” of disease or has “one or more disease symptoms” or for using the mouse to measure “the ability of the human [IgG1, IgG4] antibody to reduce or eliminate one or more disease symptoms in the mouse” as required in claims 1, 56, 66 other than a mouse that has decreased mouse-anti-human-antibody response to the human [IgG1, IgG4] antibody as compared to a wild-type mouse [para 52 & 53], and
measuring the safety of the human IgG1 antibody in the mouse (pg 8, line 6), measuring the antibody-dependent cell-mediated cytotoxicity response in the mouse against the human IgG1 antibody (pg 8, line 8-12), assessing the dosing of the human IgG1 antibody (pg 8, lines 14-15), testing pharmacokinetic (pg 7, para 21; pg 8, para 22) or pharmacodynamic properties of the human IgG1 antibody in the mouse (pg 2, para 6; pg 16, para 50). 
Claim 1 and its scope are described above. 
Pg 8, lines 1-10; pg 113, para 536; Example 2, pg 183, para 1082, are described above. 
Example 2 does not teach humanizing only the mouse heavy chain constant region as broadly encompassed by claim 1 circumvents the MAHA response. Claim 49 requires humanizing the heavy chain V genes; however, it is unclear whether this is adequate to circumvent the MAHA response. Most importantly, the mouse of claim 49 still has no disease, so it is unclear how to use the mouse to screen for human [IgG1, IgG4] antibodies capable of treating disease symptoms. Example 2 is limited to pharmacokinetic and dosing studies. Example 6, pg 198, mentions testing efficacy of human therapeutic antibodies without disclosing the mice have any disease. Regarding pharmacokinetic studies, claim 53 requires measuring the immune response generated by the IgG1 antibody. Pg 8, para 22, describes using the mouse to test plasma concentration versus time (AUC), clearance rate (CL), mean residence time, agent half-life, and volume of distribution at stead state (Vss); however, this is not encompassed by claims 1, 56, 66 as written because they are limited to evaluating the ability of a human [IgG1, IgG4] antibody to treat disease symptoms. Accordingly, the specification lacks written description for any mouse with a humanized IgG gene that is a “model” of disease or has “one or more disease symptoms” or to use the mouse to measure “the ability of the human [IgG1, IgG4] antibody to reduce or eliminate one or more disease symptoms in the mouse” as required in claims 1, 56, 66, other than 
a mouse that has decreased mouse-anti-human-antibody response to the human [IgG1, IgG4] antibody as compared to a wild-type mouse [para 52 & 53], and
measuring the safety of the human IgG1 antibody in the mouse (pg 8, line 6), measuring the antibody-dependent cell-mediated cytotoxicity response in the mouse against the human IgG1 antibody (pg 8, line 8-12), assessing the dosing of the human IgG1 antibody (pg 8, lines 14-15), testing pharmacokinetic (pg 7, para 21; pg 8, para 22) or pharmacodynamic properties of the human IgG1 antibody in the mouse (pg 2, para 6; pg 16, para 50).
B) The specification lacks written description for any mouse that functionally expresses a humanized IgG antibody “wherein the genome of the mouse further comprises a human VH gene segment, a human DH gene segment, and a human JH gene segment operably linked to the nucleic acid sequence encoding human IgG1 CH1, H, CH2, and Ch3” as broadly encompassed by claims 49 and 50 other than a mouse whose genome comprises all endogenous VH, DH, and JH gene segments operably linked to the nucleic acid sequence encoding human IgG1 CH1, H, CH2, and Ch3. The specification does not teach using one or a plurality of endogenous VH, DH, and JH gene segments other than all endogenous VH, DH, and JH gene segments. The specification does not correlate using all endogenous VH, DH, and JH gene segments to using only some endogenous VH, DH, and JH gene segments as encompassed by claims 49 and 50. Accordingly, the specification lacks written description for a mouse with one or a plurality of endogenous VH, DH, and JH gene segments as broadly encompassed by claims 49 and 50 other than all endogenous VH, DH, and JH gene segments. 
C) The specification lacks written description for mice that functionally expresses a humanized IgG antibody “wherein the genome of the mouse further comprises a human VH gene segment, a human DH gene segment, and a human JH gene segment operably linked to the nucleic acid sequence encoding human IgG1 CH1, H, CH2, and Ch3 as broadly encompassed by claim 51 and 52 other than a transgenic mouse that functionally expresses a fully human IgG1 antibody in which all endogenous heavy chain variable (VH) gene segments have been replaced with a plurality of unrearranged human VH gene segments, all endogenous DH gene segments have been replaced with a complete repertoire of human DH gene segments, and all endogenous JH gene segments have been replaced with a complete repertoire of human JH gene segments, wherein the plurality of unrearranged human VH gene segments, the complete repertoire of human DH gene segments, and the complete repertoire of human JH gene segments are operably linked to each other and to the nucleic acid sequence encoding human IgG1 CH1, H, CH2, and Ch3.
Claim 51 requires the genome contains human VH, DH, and JH gene segments operably linked to “the endogenous Ig heavy chain constant region”; however, “the endogenous Ig heavy chain constant region” has been replaced. Therefore, the claim does not make sense (see 112/2nd). The specification is limited to human VH, DH, and JH gene segments operably linked to the human IgG1 CH gene. At minimum, the human VH, DH, JH gene segments must replace endogenous VH, DH, and JH gene segments and be operably linked to each other and the human CH gene in claim 1. The mouse should functionally express a [fully] human IgG1 comprising a human VH domain and IgG1 CH1, H, CH2, and CH3 domains. Accordingly, the specification lacks written description for a mouse with the structures in claim 51 and 52. 
D) The specification lacks written description for a transgenic mouse that also has an Igκ locus with human VK, JK, and CK gene segments as required in claim 54 other than those with a replacement of endogenous gene segments with the human gene segments. The specification does not teach the target sequence or vector required to target the IgK locus as required in claims 54 and 55, specifically when replacing endogenous variable, joining and constant gene segments with human VK, JK, CK gene segments. The art at the time of filing is limited to a mouse with a replacement of endogenous VK, JK, and CK gene segments with human VK, JK, and CK gene segments operably linked to an endogenous CK gene. Accordingly, the specification lacks written description for an immunoglobulin κ or lambda chain locus being anywhere but an endogenous κ chain locus. If applicants are attempting to incorporate another invention that was known in the art into these claims, a double patenting rejection may be required.
E) The specification lacks written description for a transgenic mouse of claim 1 that also has an Igλ locus with human Vλ, Jλ, and Cλ gene segments as required in claim 55 other than those with a replacement of an endogenous gene segment with the human gene segments. The specification does not teach the target sequence or vector required to target the Igλ locus as required in claim 55, specifically when replacing endogenous variable, joining and constant gene segments with human Vλ, Jλ, and Cλ gene segments. The art at the time of filing is limited to a mouse with a replacement of endogenous Vλ, Jλ, and Cλ gene segments with human Vλ, Jλ, and Cλ gene segments operably linked to an endogenous CK gene. Accordingly, the specification lacks written description for an immunoglobulin λ chain locus being anywhere but an endogenous λ chain locus. If applicants are attempting to incorporate another invention that was known in the art into these claims, a double patenting rejection may be required.
F) Claims 56-65 are rejected for reasons cited above as they apply to making/using a mouse to screen human IgG4 antibodies. 
G) The specification lacks written description for a mouse whose genome has human Ig Cμ, Cδ, Cγ3, or Cγ1 gene as broadly encompassed by claim 66 other than a mouse whose genome comprises 
a replacement of an endogenous immunoglobulin mu (IgM) heavy chain constant (CH) gene, an endogenous immunoglobulin delta (IgD) CH gene, an endogenous immunoglobulin gamma 3 (IgG3) CH gene, an endogenous immunoglobulin gamma 1 (IgG1) CH gene, an endogenous immunoglobulin gamma 2b (IgG2b) CH gene, an endogenous immunoglobulin gamma 2a (IgG2a) CH gene, an endogenous immunoglobulin epsilon (IgE) CH gene, and an endogenous immunoglobulin alpha (IgA) CH gene 
with 
a nucleic acid sequence encoding human IgM CH gene, 
a nucleic acid sequence encoding human IgD CH gene
a nucleic acid sequence encoding human IgG3 CH gene, and 
a nucleic acid sequence encoding human immunoglobulin gamma 4 (IgG4) CH gene (Fig. 1A #5-8). 
Claim 66 encompasses inserting human Cμ, Cδ, Cγ3, or Cγ1 genes anywhere in any endogenous Ig heavy chain constant coding region; claim 66 does not require replacing the endogenous Ig heavy chain constant coding region. However, Fig. 1A is limited to the replacements recited above. The specification and the art at the time of filing do not correlate replacing the genes with inserting them into any endogenous Ig CH genes. The specification does not correlate putting a human IgM CH gene in anything other than a mouse IgM CH gene, putting a human IgD CH gene in anything other than a mouse IgD CH gene, putting a human IgG3 CH gene in anything other than a mouse IgG3 CH gene, or putting a human IgG4 CH gene in anything other than a mouse IgG1 CH gene. Accordingly, the specification lacks written description for a mouse with a human Ig Cμ, Cδ, Cγ3, or Cγ1 gene within any “endogenous immunoglobulin heavy chain constant region” as broadly encompassed by claim 7 other than those set forth above.
Response to arguments
Applicants argue the amendment overcomes the rejections. It does not for reasons set forth above. 

Indefiniteness
Claims 51, 52, 61, 62 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 51 and 61 require the mouse functionally expresses a humanized IgG while at the same time requiring the mouse has its entire heavy chain IgG gene replaced with human components. This makes the claim unclear because a humanized IgG infers the IgG is part human and part mouse proteins, but an entire heavy chain IgG gene cannot produce anything but a human IgG. 
Claims 55 and 65 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. In this case, the antibody comprises lambda light chain, but not a human lambda constant region as required in the structure of the mouse. In addition, the antibody comprises a lambda light chain but the structure of the mouse does not require the mouse comprises a human lambda light chain constant region. This adds up to making the claims confusing and indefinite because it is missing essential elements and leaves gaps of logic between the structure of the mouse and the structure of the antibody made by the mouse. 
Response to arguments
Applicants argue the amendment overcomes the rejections. It does not for reasons set forth above. 
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632